Appeal from a judgment of the Steuben County Court (Marianne Furfure, J.), rendered October 20, 2008. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, as a class D felony, and aggravated unlicensed operation of a motor vehicle in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him of driving while intoxicated as a class D felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [former (ii)]) and aggravated unlicensed operation of a motor vehicle in the first degree (§ 511 [2] [a] [i]) and, in appeal No. 2, defendant appeals from a judgment convicting him of the same crimes. County Court did not err in denying defendant’s motion to vacate the plea in each appeal. Although defendant contends that he believed that he was pleading guilty only to one class D and one class E felony, the record establishes that the fact that he was pleading guilty to two class D felonies was repeatedly explained to him and thus that his plea in each appeal was knowing, voluntary, and intelligent (see People v Smith, 37 AD3d 1141 [2007], lv denied 9 NY3d 851, 926 [2007]; People v Price, 309 AD2d 1259 [2003], lv denied 1 NY3d 578 [2003]). Finally, we reject defendant’s challenge to the severity of the sentence in each appeal. Present—Centra, J.P., Fahey, Peradotto, Garni and Lindley, JJ.